internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-119786-01 date february re legend decedent son daughter grandchild grandchild date decedent’s will x trust state a great grandchild statute daughter’s will dear this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the federal estate and generation- skipping transfer gst tax consequences of the proposed exercise of a power_of_appointment facts plr-119786-01 the facts submitted and representations made are as follows decedent died before date on date survived by son daughter and daughter’s children grandchild and grandchild article fourth of decedent’s will provides that at decedent’s death x percent of decedent’s residuary_estate passes to trust for the benefit of daughter all of the income of trust is to be paid to daughter in monthly installments at her death daughter may appoint by will outright or in trust or otherwise the remaining assets of trust among a class consisting of her descendants the spouses of her descendants and her spouse in any proportions if daughter fails to exercise this power the remainder of trust will be divided and held for decedent’s issue the trustees are authorized to withdraw principal from a beneficiary’s respective trust as the trustees in their sole discretion deem necessary for the comfortable support maintenance and education the reasonable funeral_expenses and the reasonable expenses of the last illness of the beneficiary however in each calendar_year the trustees may not withdraw more than percent of the aggregate value of the trust corpus to make such payments for the respective beneficiary of that trust further no trustee for whom a withdrawal is being made may participate in the decision to make the withdrawal if the value of the principal of a_trust is less than dollar_figure the trust may be terminated and distributed to the current income_beneficiary and the rights of the remainder beneficiaries will be extinguished decedent’s will expressly provides that the law of state is to be applied regarding the construction administration validity and effect of the will three individuals are named in decedent’s will as co-trustees upon the death resignation or incapacity of a trustee the remaining trustees may appoint any person or banking corporation as successor or co-trustee in default of such appointment the then adult life beneficiaries may appoint successor trustees grandchild and a who is not related to the decedent or daughter are currently serving as co-trustees currently daughter has two living adult children grandchild and grandchild and grandchild has one child great grandchild who is a minor daughter’s spouse died on date under state statute a trustee who is also the beneficiary of a_trust cannot exercise a power to make discretionary distributions of principal for the trustee’s own benefit daughter now proposes to execute a second codicil to daughter’s will amending and modifying article iv section b of daughter’s will captioned exercise of power_of_appointment under the terms of the proposed second codicil section b subsection provides that daughter exercises the power_of_appointment granted her under article v plr-119786-01 of decedent’s will by directing that the entire remaining principal and accumulated income of trust will be retained in further trust by the trustees of trust under the dispositive provisions of subsections through of new section b section b subsection provides that all of the appointed property will be divided into one equal share for each of daughter’s then living children and one equal share for the issue collectively of each of daughter’s then deceased children the share of a child who predeceases daughter without surviving issue will be distributed equally among the shares for daughter’s other children each share will be administered as a separate trust under section b subsections and until the termination of each separate trust the trustees will distribute annually percent of the income of that trust to the child for whom the trust was established or per stirpes to the issue of a then deceased child including a child who dies after daughter unless otherwise appointed under subsection by the deceased child in addition the trustees will distribute principal from the trust for the proper health education maintenance and support of the beneficiary or beneficiaries of the trust including the issue of a child who dies after daughter unless the trust was appointed by a deceased child under section b subsection each beneficiary for whom a_trust is established under subsection has a special power to appoint by will or by a written directive during the beneficiary’s life any part of the beneficiary’s trust to any person or charitable_organization excluding the power holder creditors of the power holder estate of the power holder and creditors of the estate of the power holder the power may be exercised to create trusts and to grant additional powers however no power can be exercised over any property over which a power has been previously exercised to cause or permit the vesting of any property or interest in property or the termination of any trust to be postponed for a period beyond the perpetuities period applicable to the grantor of the first power exercised each of the issue of a child of daughter has a power to appoint only a per stirpes share of the trust in which the individual has an interest under section b subsection all trusts or portions of trusts held under section b and attributable to trusts initially established by decedent must terminate no later than the day before years after the death of the last survivor of the issue of decedent living at decedent’s death upon termination the remainder will be distributed per stirpes to the then living issue of the child of daughter for whom the trust was or was intended to be established if a child of daughter dies without issue the child’s share will be proportionally divided among the other then existing shares if none of daughter’s issue who would otherwise be beneficiaries exist at any time or if the term expires without any such issue of daughter surviving the trust will be disposed of under the state rules of intestacy as if daughter had then died under section b subsection except upon termination at the end of the applicable perpetuities period the trustees may refrain from making any mandatory distribution of income or principal to any beneficiary whenever the trustees determine plr-119786-01 that unusual circumstances exist under which so refraining would be in a beneficiary’s best interests we have been asked to rule as follows the power granted daughter under decedent’s will to appoint trust is not a general_power_of_appointment under sec_2041 of the internal_revenue_code under the terms of the proposed second codicil daughter’s exercise of her power to appoint trust will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 under the terms of the proposed second codicil daughter’s exercise of her power to appoint trust will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 trust is exempt from generation-skipping_transfer gst tax because trust was irrevocable on or before date and because no additions either actual or constructive were made to trust after that date under the terms of the proposed second codicil daughter’s exercise of her power to appoint trust will not constitute a constructive_addition to trust subject_to gst tax under chapter the existence exercise or partial or complete release of the powers of appointment granted to grandchild grandchild and great grandchild under the proposed second codicil will not result in the inclusion of the value of any assets of trust in the gross_estate of grandchild grandchild and great grandchild for federal estate_tax purposes under sec_2041 or sec_2041 law sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment by creating another power_of_appointment which under applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power plr-119786-01 sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if -- such power_of_appointment was created plr-119786-01 in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years analysis in the present case trust was created under decedent’s will effective on decedent’s date of death on date thus trust was irrevocable before date you represent that there have been no constructive or actual additions to trust since date daughter’s testamentary_power_of_appointment over trust cannot be exercised in favor of herself her estate her creditors or the creditors of her estate accordingly her testamentary_power_of_appointment is not a general_power_of_appointment as described in sec_2041 under the proposed second codicil to daughter’s will daughter will exercise her testamentary power over trust by directing that the trust assets continue to be held by the trustees of trust under the dispositive provisions contained in the proposed second codicil under these provisions each trust administered under the terms of the proposed second codicil or established by an exercise of a power_of_appointment under the proposed second codicil and attributable to trusts established under the decedent’s will must terminate no later than the day next preceding the end of years after the death of the last survivor of the decedent's issue living on the decedent’s date of death thus under the codicil daughter’s power is not being exercised in a manner that may postpone or suspend vesting of the trust corpus for a period measured from the date of creation of the trust extending beyond any life in being plu sec_21 years further the proposed testamentary exercise of daughter's limited_power_of_appointment under the second codicil will not create another power which can under state law be exercised in a manner that postpones the vesting of any estate or interest or suspends the absolute ownership or power of alienation of the property of any trust held under the terms of the proposed second codicil for a period without regard to the date of the creation of daughter's power and of trust finally in the event a beneficiary such as grandchild becomes a trustee of a_trust created under section b subsection the trustee will have no discretionary power to pay income and any discretionary power to pay corpus to himself or herself possessed by the trustee would be limited by an ascertainable_standard relating to the health maintenance support and education of the beneficiary as described in sec_20_2041-1 further under state statute the trustee would be precluded from participating in the exercise of the power for his or her own benefit in any event plr-119786-01 accordingly the power would not be a general_power_of_appointment for purposes of sec_2041 accordingly based on the facts submitted and representations made we rule as follows the power granted daughter under decedent’s will to appoint trust is not a general_power_of_appointment under sec_2041 of the internal_revenue_code daughter’s exercise of her power to appoint trust under the terms of the proposed second codicil will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 daughter’s exercise of her power to appoint trust under the terms of the proposed second codicil will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 trust is exempt from generation-skipping_transfer gst tax because trust was irrevocable on or before date and because no additions either actual or constructive were made to trust after that date under the terms of the proposed second codicil daughter’s exercise of her power to appoint trust will not constitute a constructive_addition to trust subject_to gst tax under chapter the existence exercise or partial or complete release of the powers of appointment granted to grandchild grandchild and great grandchild under the proposed second codicil will not result in the inclusion of the value of any assets of trust in the gross_estate of grandchild grandchild and great grandchild for federal estate_tax purposes under sec_2041 or sec_2041 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent chief branch george l masnik sincerely yours office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
